Matter of Rumley (Commissioner of Labor) (2019 NY Slip Op 04075)





Matter of Rumley (Commissioner of Labor)


2019 NY Slip Op 04075


Decided on May 23, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 23, 2019

527828

[*1]In the Matter of the Claim of YAKIK RUMLEY, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: April 19, 2019

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Devine, JJ.


Yakik Rumley, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 31, 2018, which ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Egan Jr., J.P., Lynch, Clark, Mulvey and Devine, JJ., concur.
ORDERED that the decision is affirmed, without costs.